Petition for Clarification and/or Modification of Disciplinary Order Under Supreme Court Rule 19, Section 25.
TO THE HONORABLE CHIEF JUSTICE, AND ASSOCIATE JUSTICES OF THE SUPREME COURT OF LOUISIANA
The Petition of Michael J. Riley, Sr., by and through the undersigned counsel, Raleigh L. Ohlmeyer, Jr., respectfully represents:
1.
Michael J. Riley, Sr., hereinafter referred to as Petitioner, is a person of the full age of majority, domiciled and residing in the State of Louisiana.
2.
Petitioner was suspended from the practice of law for three (3) years, effective January 26, 1987, in Disciplinary Proceeding No. 86-B-0559.
3.
Petitioner was disbarred from the prac-’ tice of law by the United States District Court for the Eastern District of Louisiana and Fifth Circuit Court of Appeals, effective May 22, 1987, on the basis of the January 26, 1987 suspension.
4.
The offenses involved in both the suspensions occurred between July 1983 and November 1986. The offenses involved in the *1155disbarment proceeding all occurred after July 1983 and prior to November 1986.